Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/743,486, filed on January 15, 2020.  In response to Examiner’s Non-Final Office Action of August 6, 2021, Applicant, on November 8, 2021, amended claim 1, 2, 8, 9, 15, and 16. Claims 1-20 are pending in this application and have been rejected below.    
Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  
Response to Arguments
Applicant’s arguments filed November 8, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed November 8, 2021.
On page 9-10 of the Remarks, regarding the 35 U.S.C. § 103 rejection, Applicant argues the cited reference(s) fails to describe or suggest the idea of using reinforcement learning to determine optimal candidates for recommendation nor how a state representation module derives the state representation, for example, by applying an averaging function to the embeddings that represent the various interactions, and taking .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 13, 15, 17, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al., US Publication No. 20160026918 A1 [hereinafter Barbieri], in view of Krishnamurthy et al., US Publication No. 20190114687 A1 [hereinafter Krishnamurthy], in further view of Hu et al., US Publication No. 20180115603 A1 [hereinafter Hu]. 
Regarding Claim 1, 
Barbieri teaches 
A system comprising: a machine-readable medium storing computer-executable instructions; and at least one hardware processor communicatively coupled to the machine- readable medium that, when the computer-executable instructions are executed, configures the system to perform a plurality of operations comprising: obtaining a first plurality of recommended candidate members for a member profile, wherein the first plurality of recommended candidate members comprises candidate members that have been selected as likely connections for the member profile of an online connection network; (Barbieri Par. 4-“  aspect of some embodiments of the invention provides a non-transitory computer-readable storage medium or media tangibly storing computer program logic capable of being executed by a computer processor, the program logic comprising users-to-follow recommendation engine logic for, based at least in part on social network information and information about users in one or more social networks, determining features relating to a user, including topical features and social features, determining, using a model constructed utilizing the determined features, for a set of users, a subset of the set of users for which the user has a high linkage, relative to linkages of the user to other users in the set, and determining, using the model, and displaying to the user, a recommendation to follow and an associated explanation, of at least one particular user of the subset of the users wherein the associated explanation includes a topical-based explanation when a predominant basis for the high linkage is determined to be topical and a social-based explanation when a predominant basis for the high linkage is determined to be social.”; Par. 49-“ At step 306, a Users-To-Follow Recommendation Engine (not shown), according to an aspect of an embodiment of the invention, collects and stores in DB 302, information relating to users, including for example, profiles, interests, activities, or the like, and social networking information, including for example, membership, grouping, relationship, connections to other users, or the like.”)
obtaining a plurality of interactions corresponding to the first plurality of recommended candidates, wherein each interaction represents an interaction that a member, corresponding to the member profile, performed for a corresponding recommended candidate member; (Barbieri Par. 38-“Some embodiments include direct or indirect use of social networks and social network information, such as in targeted advertising or link prediction and recommendation selection. A “Social network” refers generally to a network of acquaintances, friends, family, colleagues, and/or coworkers, and potentially the subsequent connections within those networks. A social network, for example, may be utilized to find more relevant connections for a variety of activities, including, but not limited to, dating, job networking, receiving or providing service referrals, content sharing, creating new associations or maintaining existing associations with like-minded individuals, finding activity partners, performing or supporting commercial transactions, etc.; Par. 40-“A person's online social network includes the person's set of direct relationships and/or indirect personal relationships. Direct personal relationships refers to relationships with people the user communicates with directly, which may include family members, friends, colleagues, coworkers, and the like.”; Par. 41-“Link prediction includes the task of estimating the likelihood of the existence of an unobserved link between two nodes, based on the other observable links around the two nodes and, when available, the attributes of the nodes in a network. Recommendation selection includes recommending a user to follow along with an explanation for the recommendation.” Par. 42; Par. 49 and related text)
determining an optimal candidate from the plurality of recommended candidates based on the determined state presentation and a machine-learning model, wherein the machine-learning model is trained using the obtained plurality of interactions and obtained plurality of recommended candidate members (Barbieri Par. 56-59-“ At step 414, the engine 404 recommends to the particular user to follow another user with high linkage to the particular user, including a specific topical or social rationale or explanation. … FIG. 6 illustrates a diagram 600 of example operations of one or more aspects of a Users-To-Follow Recommendation system or method according to an embodiment of the invention, including Social Network(s) 602, Users 604, Database (DB) 606, Users-To-Follow Recommendation Engine 608, and Computational Model 610, including Social feature Information 612 and Topical Feature Information 614. At step 616, the engine determines one or more Users B with high linkage to User A. At step 618, the engine determines to recommend or suggest to User A to follow or choose to follow User B. At step 620, the engine determines whether the predominant basis for the recommendation is topical or social. At step 622, the engine determines one or more specific basis, topical or social, for the recommendation. At step 624, the engine provides and displays the recommendation or suggestion to User A to follow or choose to follow User B along with an explanation relating to the specific basis for the recommendation.”; Par. 97-“ The recommendation system performs network analysis, and builds the dataset for machine learning, by identifying and storing users and links between the users, along with related information. The information for the dataset may be gathered, for example, from social networking platforms in which link creation can be explained in terms of interest identity and/or personal social relations. The resulting dataset includes, for example, nodes, links, and features or attributes. Nodes include, for example, users of the social networking platform, or the like. Links include, for example, one-way, bidirectional, social, or topical links between users, or the like. Features or attributes include, for example, hashtags, mentions, tags, flags, used by users, or the like. “; Par. 100-102-“ The model is trained by splitting the dataset into training data and test data. The dataset can be split in various ways, for example randomly or based on features such as, for example, user, network, or dataset features. The dataset may be randomly split into training and test data, by splitting the training and test data, for example, by 60/40, 70/30 and 80/20. The different proportions of training and test data may be measured for accuracy of the learned models, to track the robustness of the link prediction task over the size of the proportions, and to mitigate the effects of the random splits.);
…corresponding to the member profile (Barbieri Par. 98-“ The system gathers information about the users, the links between the users, along with link directionality information, and user related information. Link related information may include, for example, link directionality information, timestamps of link creation or other types of information related to a link. User related information may include user content information and user adding, monitoring, or sharing activity information, for example, as related to user content. User related information may include user attribute information, for example, collected through user content, including for example, user posts, messages, hashtags, mentions, user declared information and the like. User posts may include, for example, text, website links, images and the like. User declared information may include, for example, user created information associated with the user or the user profile, or another user, such as a social relationship to another user, user created flags, categories, groups or classifications, user reported link information or classification, words or phrases, included in a post or message of a user, used to categorize posts or organize conversations around a theme, user names included in a post or message of a user, used to get another user's attention and associate the other user with the post or message, and the like. User content may include, for example, original, shared, forwarded, disseminated, viewed or consumed content. User content may include, for example, conversational, newsworthy or promotional content, and the like, and may also include, or may be combined with, for example, user thoughts, opinions, activities, preferences, reports, narratives, and the like. User content related information may be collected, including for example, user content, and related topics, groups, lists, such as ad hoc lists, and the like, along with the related rate or trend, which may, for example, indicate or identify features or interests related to the user or content, or group or classify user content, among other things.”)
Barberi teaches profile interactions and the feature is expounded upon by Krishnamurthy:
determining with a state representation module a first state representation of the member profile and the plurality of interactions, wherein the state representation is determined with the state representation model receiving as input an embedding corresponding with the member profile and an embedding for each interaction of the plurality of interactions; (Krishnamurthy Abstract-“ A digital medium environment is described to facilitate recommendations based on vectors generated using feature word embeddings. A recommendation system receives data that describes at least one attribute for a user profile, at least one item, and an interaction between the user profile and the at least one item. The recommendation system associates each user profile attribute, each item, and each interaction between a user profile and an item as a word, using natural language processing, and combines the words into sentences. The sentences are input to a word embedding model to determine feature vector representations describing relationships between the user profile attributes, items, and explicit and implicit interactions. From the feature vector representations, the recommendation system ascertains a similarity between different features. Thus, the recommendation system can provide customized recommendations based on implicit interactions, even for a user profile that is not associated with any historical interaction data.; Par. 6 Each sentence generated by the recommendation system is subsequently input into a word embedding model to determine feature vector representations describing similarities between the user profile attributes, items, explicit interactions, and implicit interactions described in the received data. In some implementations, the word embedding model utilizes an objective function that includes data fields designed to account for implicit interactions between items and user profiles. Thus, the recommendation system generates feature vector representations that include information describing user profiles, items, and interactions in a common framework. From the feature vector representations, the recommendation system can ascertain a similarity between different features. For instance, the recommendation system can ascertain a similarity between a user profile attribute and an item based on their respective feature vector representations. In some implementations, feature similarity is determined based on a dot product of respective feature vectors.“”) 
Barbieri and Krishnamurthy are directed to recommender systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the ranking of Barbieri, as taught by Krishnamurthy, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Barbieri with the motivation of providing customized recommendations based on implicit interactions (Krishnamurthy Abstract).

Barbieri in view of Krishnamurthy recommending users and the feature is expounded upon by the teaching of Hu:

re-ranking the first plurality of recommended candidates using the determined optimal candidate to obtain a second plurality of recommended candidates, wherein the second plurality of recommended candidates comprises a different ranking of the recommended candidates than the first plurality of recommended candidates; (Hu Par. 5-“ In yet another aspect, a method for updating a ranking order of recommended collaborators may be presented. In one example, an indication of a selection of at least one recommended collaborator displayed within an application in a user interface may be received. The indication of the selection of the at least one recommended collaborator may be recorded at a data modeling service. A priority of a plurality of weights assigned to collaboration data associated with the application may be adjusted. A ranking order of the recommended collaborators may be updated based at least in part on the adjusted priority of the plurality of weights assigned to the collaboration data associated with the application.; Par. 79-“ Additional aspects disclosed herein provide an exemplary system comprising at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor, perform a method for updating a ranking order of recommended collaborators, the method comprising: receiving an indication of a selection of at least one recommended collaborator displayed within an application in a user interface; recording the indication of the selection of the at least one recommended collaborator at a data modeling service; adjusting a priority of a plurality of weights assigned to collaboration data associated with the application; and updating a ranking order of the recommended collaborators based at least in part on the adjusted priority of the plurality of weights assigned to the collaboration data associated with the application.”)
and causing a presentation of the second plurality of recommended candidates to the member …(Hu Par 79-“ Additional aspects disclosed herein provide an exemplary system comprising at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor, perform a method for updating a ranking order of recommended collaborators, the method comprising: receiving an indication of a selection of at least one recommended collaborator displayed within an application in a user interface; recording the indication of the selection of the at least one recommended collaborator at a data modeling service; adjusting a priority of a plurality of weights assigned to collaboration data associated with the application; and updating a ranking order of the recommended collaborators based at least in part on the adjusted priority of the plurality of weights assigned to the collaboration data associated with the application.”);
Barbieri , Krishnamurthy and Hu are directed to recommendation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the ranking of Barbieri in view of Krishnamurthy, as taught by Hu, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Barbieri in view of Krishnamurthy with the motivation of quickly and efficiently identify one or more users with whom they want to collaborate (Hu Par. 14).
Regarding Claim 3, Claim 10 and Claim 17, Barbieri in view of Krishnamurthy in further view of Hu teach The system of claim 1,…, The method of claim 8,… and The computer storage device of claim 15,… transition

wherein the plurality of operations further comprises: monitoring for an interaction with the determined optimal candidate (Barbieri Par. 89-“According to aspects of a Users-To-Follow Recommendation system or method according to an embodiment of the invention, a machine learning model is utilized for link prediction and label prediction. Link prediction includes the task of estimating the likelihood of the existence of an unobserved link between two nodes, based on the other observable links around the two nodes and, when available, the attributes of the nodes in a network. As such, a network can be considered partially observable, and link prediction serves to predict or guess the unobserved parts. If the network is considered as evolving along time, the unobservable part of the network is the set of links which are not yet created. Link prediction relies on a social graph of the network observed at time t, to predict the set of links which will be created in the time interval [t, t+1].”); 
and determining a second state representation based on the interaction with the determined optimal candidate. (Barbieri Par. 128-129-“According to aspects of a Users-To-Follow Recommendation system or method according to an embodiment of the invention, the system or method includes, in the context of link prediction and recommendation, a first intuitive explanation consisting in the nature (either social or topical) of the link. The Users-To-Follow Recommendation engine or model provides a natural way to classify each possible connection l=(u,v) as either social or topical, for example, expressed by Equations (1)[1st state representation] and (2) [2nd state representation], respectively: 
Pr(x.sub.l=1|l,.crclbar.).varies..SIGMA..pi..sub.k.delta..sub.k.theta..s- ub.k,u.theta..sub.k,v Equation (1) Pr(x.sub.l=0|l,.crclbar.).varies..SIGMA..pi..sub.k(1-.delta..sub.k)S.sub- .k,uA.sub.k,v Equation (2)  In Equations (1) and (2) above, .crclbar. denotes the status of distributions, .crclbar.=[.PI., .delta., m, .theta., A, S], described with respect to FIG. 9 above.”) 
Regarding Claim 6, Claim 13 and Claim 20, Barbieri in view of Krishnamurthy in further view of Hu teach The system of claim 1,…, The method of claim 8,… and The computer storage device of claim 15,… 

wherein an interaction selected from the plurality of interactions comprises an invitation to establish a connection between the member profile and another member profile of the online connection network. (Barbieri Par. 52-“ At step 312, the engine determines and displays a recommendation to the particular user to follow at least one of the other users that have high linkage to the particular user, including an explanation articulating one or more specific reasons, for example, significant or predominant reasons, for the recommendation, such as topical linkage, including common interest-related linking, or social linkage, including social connection-related linking reasons.”; Par. 49-“ At step 306, a Users-To-Follow Recommendation Engine (not shown), according to an aspect of an embodiment of the invention, collects and stores in DB 302, information relating to users, including for example, profiles, interests, activities, or the like, and social networking information, including for example, membership,”); 

Regarding Claim 8, 
Barbieri teaches 
A method comprising: obtaining a first plurality of recommended candidate members for a member profile, wherein the first plurality of recommended candidate members comprises candidate members that have been selected as likely connections for the member profile of an online connection network; (Barbieri Par. 4-“  aspect of some embodiments of the invention provides a non-transitory computer-readable storage medium or media tangibly storing computer program logic capable of being executed by a computer processor, the program logic comprising users-to-follow recommendation engine logic for, based at least in part on social network information and information about users in one or more social networks, determining features relating to a user, including topical features and social features, determining, using a model constructed utilizing the determined features, for a set of users, a subset of the set of users for which the user has a high linkage, relative to linkages of the user to other users in the set, and determining, using the model, and displaying to the user, a recommendation to follow and an associated explanation, of at least one particular user of the subset of the users wherein the associated explanation includes a topical-based explanation when a predominant basis for the high linkage is determined to be topical and a social-based explanation when a predominant basis for the high linkage is determined to be social.”; Par. 49-“ At step 306, a Users-To-Follow Recommendation Engine (not shown), according to an aspect of an embodiment of the invention, collects and stores in DB 302, information relating to users, including for example, profiles, interests, activities, or the like, and social networking information, including for example, membership, grouping, relationship, connections to other users, or the like.”)
obtaining a plurality of interactions corresponding to the first plurality of recommended candidates, wherein each interaction represents an interaction that a member, corresponding to the member profile, performed for a corresponding recommended candidate member; (Barbieri Par. 38-“  Some embodiments include direct or indirect use of social networks and social network information, such as in targeted advertising or link prediction and recommendation selection. A “Social network” refers generally to a network of acquaintances, friends, family, colleagues, and/or coworkers, and potentially the subsequent connections within those networks. A social network, for example, may be utilized to find more relevant connections for a variety of activities, including, but not limited to, dating, job networking, receiving or providing service referrals, content sharing, creating new associations or maintaining existing associations with like-minded individuals, finding activity partners, performing or supporting commercial transactions, etc.; Par. 40-“A person's online social network includes the person's set of direct relationships and/or indirect personal relationships. Direct personal relationships refers to relationships with people the user communicates with directly, which may include family members, friends, colleagues, coworkers, and the like.”; Par. 41-“Link prediction includes the task of estimating the likelihood of the existence of an unobserved link between two nodes, based on the other observable links around the two nodes and, when available, the attributes of the nodes in a network. Recommendation selection includes recommending a user to follow along with an explanation for the recommendation.” Par. 42; Par. 49 and related text)
determining an optimal candidate from the plurality of recommended candidates based on the determined state presentation and a machine-learning model, wherein the machine-learning model is trained using the obtained plurality of interactions and obtained plurality of recommended candidate members (Barbieri Par. 56-59-“ At step 414, the engine 404 recommends to the particular user to follow another user with high linkage to the particular user, including a specific topical or social rationale or explanation. … FIG. 6 illustrates a diagram 600 of example operations of one or more aspects of a Users-To-Follow Recommendation system or method according to an embodiment of the invention, including Social Network(s) 602, Users 604, Database (DB) 606, Users-To-Follow Recommendation Engine 608, and Computational Model 610, including Social feature Information 612 and Topical Feature Information 614. At step 616, the engine determines one or more Users B with high linkage to User A. At step 618, the engine determines to recommend or suggest to User A to follow or choose to follow User B. At step 620, the engine determines whether the predominant basis for the recommendation is topical or social. At step 622, the engine determines one or more specific basis, topical or social, for the recommendation. At step 624, the engine provides and displays the recommendation or suggestion to User A to follow or choose to follow User B along with an explanation relating to the specific basis for the recommendation.”; Par. 97-“ The recommendation system performs network analysis, and builds the dataset for machine learning, by identifying and storing users and links between the users, along with related information. The information for the dataset may be gathered, for example, from social networking platforms in which link creation can be explained in terms of interest identity and/or personal social relations. The resulting dataset includes, for example, nodes, links, and features or attributes. Nodes include, for example, users of the social networking platform, or the like. Links include, for example, one-way, bidirectional, social, or topical links between users, or the like. Features or attributes include, for example, hashtags, mentions, tags, flags, used by users, or the like. “; Par. 100-102-“ The model is trained by splitting the dataset into training data and test data. The dataset can be split in various ways, for example randomly or based on features such as, for example, user, network, or dataset features. The dataset may be randomly split into training and test data, by splitting the training and test data, for example, by 60/40, 70/30 and 80/20. The different proportions of training and test data may be measured for accuracy of the learned models, to track the robustness of the link prediction task over the size of the proportions, and to mitigate the effects of the random splits.);
…corresponding to the member profile (Barbieri Par. 98-“ The system gathers information about the users, the links between the users, along with link directionality information, and user related information. Link related information may include, for example, link directionality information, timestamps of link creation or other types of information related to a link. User related information may include user content information and user adding, monitoring, or sharing activity information, for example, as related to user content. User related information may include user attribute information, for example, collected through user content, including for example, user posts, messages, hashtags, mentions, user declared information and the like. User posts may include, for example, text, website links, images and the like. User declared information may include, for example, user created information associated with the user or the user profile, or another user, such as a social relationship to another user, user created flags, categories, groups or classifications, user reported link information or classification, words or phrases, included in a post or message of a user, used to categorize posts or organize conversations around a theme, user names included in a post or message of a user, used to get another user's attention and associate the other user with the post or message, and the like. User content may include, for example, original, shared, forwarded, disseminated, viewed or consumed content. User content may include, for example, conversational, newsworthy or promotional content, and the like, and may also include, or may be combined with, for example, user thoughts, opinions, activities, preferences, reports, narratives, and the like. User content related information may be collected, including for example, user content, and related topics, groups, lists, such as ad hoc lists, and the like, along with the related rate or trend, which may, for example, indicate or identify features or interests related to the user or content, or group or classify user content, among other things.”)
Barberi teaches profile interactions and the feature is expounded upon by Krishnamurthy:
determining with a state representation module a first state representation of the member profile and the plurality of interactions, wherein the state representation is determined with the state representation model receiving as input an embedding corresponding with the member profile and an embedding for each interaction of the plurality of interactions; (Krishnamurthy Abstract-“ A digital medium environment is described to facilitate recommendations based on vectors generated using feature word embeddings. A recommendation system receives data that describes at least one attribute for a user profile, at least one item, and an interaction between the user profile and the at least one item. The recommendation system associates each user profile attribute, each item, and each interaction between a user profile and an item as a word, using natural language processing, and combines the words into sentences. The sentences are input to a word embedding model to determine feature vector representations describing relationships between the user profile attributes, items, and explicit and implicit interactions. From the feature vector representations, the recommendation system ascertains a similarity between different features. Thus, the recommendation system can provide customized recommendations based on implicit interactions, even for a user profile that is not associated with any historical interaction data.; Par. 6 Each sentence generated by the recommendation system is subsequently input into a word embedding model to determine feature vector representations describing similarities between the user profile attributes, items, explicit interactions, and implicit interactions described in the received data. In some implementations, the word embedding model utilizes an objective function that includes data fields designed to account for implicit interactions between items and user profiles. Thus, the recommendation system generates feature vector representations that include information describing user profiles, items, and interactions in a common framework. From the feature vector representations, the recommendation system can ascertain a similarity between different features. For instance, the recommendation system can ascertain a similarity between a user profile attribute and an item based on their respective feature vector representations. In some implementations, feature similarity is determined based on a dot product of respective feature vectors.“”) 
Barbieri and Krishnamurthy are directed to recommender systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the ranking of Barbieri, as taught by Krishnamurthy, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Barbieri with the motivation of providing customized recommendations based on implicit interactions (Krishnamurthy Abstract).

Barbieri in view of Krishnamurthy recommending users and the feature is expounded upon by the teaching of Hu:

re-ranking the first plurality of recommended candidates using the determined optimal candidate to obtain a second plurality of recommended candidates, wherein the second plurality of recommended candidates comprises a different ranking of the recommended candidates than the first plurality of recommended candidates; (Hu Par. 5-“ In yet another aspect, a method for updating a ranking order of recommended collaborators may be presented. In one example, an indication of a selection of at least one recommended collaborator displayed within an application in a user interface may be received. The indication of the selection of the at least one recommended collaborator may be recorded at a data modeling service. A priority of a plurality of weights assigned to collaboration data associated with the application may be adjusted. A ranking order of the recommended collaborators may be updated based at least in part on the adjusted priority of the plurality of weights assigned to the collaboration data associated with the application.; Par. 79-“ Additional aspects disclosed herein provide an exemplary system comprising at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor, perform a method for updating a ranking order of recommended collaborators, the method comprising: receiving an indication of a selection of at least one recommended collaborator displayed within an application in a user interface; recording the indication of the selection of the at least one recommended collaborator at a data modeling service; adjusting a priority of a plurality of weights assigned to collaboration data associated with the application; and updating a ranking order of the recommended collaborators based at least in part on the adjusted priority of the plurality of weights assigned to the collaboration data associated with the application.”)
and causing a presentation of the second plurality of recommended candidates to the member …(Hu Par 79-“ Additional aspects disclosed herein provide an exemplary system comprising at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor, perform a method for updating a ranking order of recommended collaborators, the method comprising: receiving an indication of a selection of at least one recommended collaborator displayed within an application in a user interface; recording the indication of the selection of the at least one recommended collaborator at a data modeling service; adjusting a priority of a plurality of weights assigned to collaboration data associated with the application; and updating a ranking order of the recommended collaborators based at least in part on the adjusted priority of the plurality of weights assigned to the collaboration data associated with the application.”);
Barbieri and Hu are directed to social networking applications. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the ranking of Barbieri, as taught by Hu, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Barbieri with the motivation of quickly and efficiently identify one or more users with whom they want to collaborate (Hu Par. 14).
Regarding Claim 15, 
Barbieri teaches 
A computer storage device having computer-executable instructions stored thereon that, when executed by one or more processors, cause a system to perform a plurality of operations comprising: obtaining a first plurality of recommended candidate members for a member profile, wherein the first plurality of recommended candidate members comprises candidate members that have been selected as likely connections for the member profile of an online connection network; (Barbieri Par. 4-“  aspect of some embodiments of the invention provides a non-transitory computer-readable storage medium or media tangibly storing computer program logic capable of being executed by a computer processor, the program logic comprising users-to-follow recommendation engine logic for, based at least in part on social network information and information about users in one or more social networks, determining features relating to a user, including topical features and social features, determining, using a model constructed utilizing the determined features, for a set of users, a subset of the set of users for which the user has a high linkage, relative to linkages of the user to other users in the set, and determining, using the model, and displaying to the user, a recommendation to follow and an associated explanation, of at least one particular user of the subset of the users wherein the associated explanation includes a topical-based explanation when a predominant basis for the high linkage is determined to be topical and a social-based explanation when a predominant basis for the high linkage is determined to be social.”; Par. 49-“ At step 306, a Users-To-Follow Recommendation Engine (not shown), according to an aspect of an embodiment of the invention, collects and stores in DB 302, information relating to users, including for example, profiles, interests, activities, or the like, and social networking information, including for example, membership, grouping, relationship, connections to other users, or the like.”)
obtaining a plurality of interactions corresponding to the first plurality of recommended candidates, wherein each interaction represents an interaction that a member, corresponding to the member profile, performed for a corresponding recommended candidate member; (Barbieri Par. 38-“  Some embodiments include direct or indirect use of social networks and social network information, such as in targeted advertising or link prediction and recommendation selection. A “Social network” refers generally to a network of acquaintances, friends, family, colleagues, and/or coworkers, and potentially the subsequent connections within those networks. A social network, for example, may be utilized to find more relevant connections for a variety of activities, including, but not limited to, dating, job networking, receiving or providing service referrals, content sharing, creating new associations or maintaining existing associations with like-minded individuals, finding activity partners, performing or supporting commercial transactions, etc.; Par. 40-“A person's online social network includes the person's set of direct relationships and/or indirect personal relationships. Direct personal relationships refers to relationships with people the user communicates with directly, which may include family members, friends, colleagues, coworkers, and the like.”; Par. 41-“Link prediction includes the task of estimating the likelihood of the existence of an unobserved link between two nodes, based on the other observable links around the two nodes and, when available, the attributes of the nodes in a network. Recommendation selection includes recommending a user to follow along with an explanation for the recommendation.” Par. 42; Par. 49 and related text)
determining an optimal candidate from the plurality of recommended candidates based on the determined state representation and a machine-learning model, wherein the machine-learning model is trained using the obtained plurality of interactions and obtained plurality of recommended candidate members (Barbieri Par. 56-59-“ At step 414, the engine 404 recommends to the particular user to follow another user with high linkage to the particular user, including a specific topical or social rationale or explanation. … FIG. 6 illustrates a diagram 600 of example operations of one or more aspects of a Users-To-Follow Recommendation system or method according to an embodiment of the invention, including Social Network(s) 602, Users 604, Database (DB) 606, Users-To-Follow Recommendation Engine 608, and Computational Model 610, including Social feature Information 612 and Topical Feature Information 614. At step 616, the engine determines one or more Users B with high linkage to User A. At step 618, the engine determines to recommend or suggest to User A to follow or choose to follow User B. At step 620, the engine determines whether the predominant basis for the recommendation is topical or social. At step 622, the engine determines one or more specific basis, topical or social, for the recommendation. At step 624, the engine provides and displays the recommendation or suggestion to User A to follow or choose to follow User B along with an explanation relating to the specific basis for the recommendation.”; Par. 97-“ The recommendation system performs network analysis, and builds the dataset for machine learning, by identifying and storing users and links between the users, along with related information. The information for the dataset may be gathered, for example, from social networking platforms in which link creation can be explained in terms of interest identity and/or personal social relations. The resulting dataset includes, for example, nodes, links, and features or attributes. Nodes include, for example, users of the social networking platform, or the like. Links include, for example, one-way, bidirectional, social, or topical links between users, or the like. Features or attributes include, for example, hashtags, mentions, tags, flags, used by users, or the like. “; Par. 100-102-“ The model is trained by splitting the dataset into training data and test data. The dataset can be split in various ways, for example randomly or based on features such as, for example, user, network, or dataset features. The dataset may be randomly split into training and test data, by splitting the training and test data, for example, by 60/40, 70/30 and 80/20. The different proportions of training and test data may be measured for accuracy of the learned models, to track the robustness of the link prediction task over the size of the proportions, and to mitigate the effects of the random splits.);
…corresponding to the member profile (Barbieri Par. 98-“ The system gathers information about the users, the links between the users, along with link directionality information, and user related information. Link related information may include, for example, link directionality information, timestamps of link creation or other types of information related to a link. User related information may include user content information and user adding, monitoring, or sharing activity information, for example, as related to user content. User related information may include user attribute information, for example, collected through user content, including for example, user posts, messages, hashtags, mentions, user declared information and the like. User posts may include, for example, text, website links, images and the like. User declared information may include, for example, user created information associated with the user or the user profile, or another user, such as a social relationship to another user, user created flags, categories, groups or classifications, user reported link information or classification, words or phrases, included in a post or message of a user, used to categorize posts or organize conversations around a theme, user names included in a post or message of a user, used to get another user's attention and associate the other user with the post or message, and the like. User content may include, for example, original, shared, forwarded, disseminated, viewed or consumed content. User content may include, for example, conversational, newsworthy or promotional content, and the like, and may also include, or may be combined with, for example, user thoughts, opinions, activities, preferences, reports, narratives, and the like. User content related information may be collected, including for example, user content, and related topics, groups, lists, such as ad hoc lists, and the like, along with the related rate or trend, which may, for example, indicate or identify features or interests related to the user or content, or group or classify user content, among other things.”)
Barberi teaches profile interactions and the feature is expounded upon by Krishnamurthy:
determining with a state representation module a first state representation of the member profile and the plurality of interactions, wherein the state representation is determined with the state representation model receiving as input an embedding corresponding with the member profile and an embedding for each interaction of the plurality of interactions; (Krishnamurthy Abstract-“ A digital medium environment is described to facilitate recommendations based on vectors generated using feature word embeddings. A recommendation system receives data that describes at least one attribute for a user profile, at least one item, and an interaction between the user profile and the at least one item. The recommendation system associates each user profile attribute, each item, and each interaction between a user profile and an item as a word, using natural language processing, and combines the words into sentences. The sentences are input to a word embedding model to determine feature vector representations describing relationships between the user profile attributes, items, and explicit and implicit interactions. From the feature vector representations, the recommendation system ascertains a similarity between different features. Thus, the recommendation system can provide customized recommendations based on implicit interactions, even for a user profile that is not associated with any historical interaction data.; Par. 6 Each sentence generated by the recommendation system is subsequently input into a word embedding model to determine feature vector representations describing similarities between the user profile attributes, items, explicit interactions, and implicit interactions described in the received data. In some implementations, the word embedding model utilizes an objective function that includes data fields designed to account for implicit interactions between items and user profiles. Thus, the recommendation system generates feature vector representations that include information describing user profiles, items, and interactions in a common framework. From the feature vector representations, the recommendation system can ascertain a similarity between different features. For instance, the recommendation system can ascertain a similarity between a user profile attribute and an item based on their respective feature vector representations. In some implementations, feature similarity is determined based on a dot product of respective feature vectors.“”) 
Barbieri and Krishnamurthy are directed to recommender systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the ranking of Barbieri, as taught by Krishnamurthy, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Barbieri with the motivation of providing customized recommendations based on implicit interactions (Krishnamurthy Abstract).
Barbieri in view of Krishnamurthy recommending users and the feature is expounded upon by the teaching of Hu:

re-ranking the first plurality of recommended candidates using the determined optimal candidate to obtain a second plurality of recommended candidates, wherein the second plurality of recommended candidates comprises a different ranking of the recommended candidates than the first plurality of recommended candidates; (Hu Par. 5-“ In yet another aspect, a method for updating a ranking order of recommended collaborators may be presented. In one example, an indication of a selection of at least one recommended collaborator displayed within an application in a user interface may be received. The indication of the selection of the at least one recommended collaborator may be recorded at a data modeling service. A priority of a plurality of weights assigned to collaboration data associated with the application may be adjusted. A ranking order of the recommended collaborators may be updated based at least in part on the adjusted priority of the plurality of weights assigned to the collaboration data associated with the application.; Par. 79-“ Additional aspects disclosed herein provide an exemplary system comprising at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor, perform a method for updating a ranking order of recommended collaborators, the method comprising: receiving an indication of a selection of at least one recommended collaborator displayed within an application in a user interface; recording the indication of the selection of the at least one recommended collaborator at a data modeling service; adjusting a priority of a plurality of weights assigned to collaboration data associated with the application; and updating a ranking order of the recommended collaborators based at least in part on the adjusted priority of the plurality of weights assigned to the collaboration data associated with the application.”)
and causing a presentation of the second plurality of recommended candidates to the member …(Hu Par 79-“ Additional aspects disclosed herein provide an exemplary system comprising at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor, perform a method for updating a ranking order of recommended collaborators, the method comprising: receiving an indication of a selection of at least one recommended collaborator displayed within an application in a user interface; recording the indication of the selection of the at least one recommended collaborator at a data modeling service; adjusting a priority of a plurality of weights assigned to collaboration data associated with the application; and updating a ranking order of the recommended collaborators based at least in part on the adjusted priority of the plurality of weights assigned to the collaboration data associated with the application.”);
Barbieri and Hu are directed to social networking applications. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the ranking of Barbieri, as taught by Hu, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Barbieri with the motivation of quickly and efficiently identify one or more users with whom they want to collaborate (Hu Par. 14).
Claims 4-5, 7, 11-12, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al., US Publication No. 20160026918 A1 [hereinafter Barbieri], in view of Krishnamurthy et al., US Publication No. 20190114687 A1 [hereinafter Krishnamurthy], in further view of Hu et al., US Publication No. 20180115603 A1 [hereinafter Hu], and in further view of in view of Chandak et al., US Publication No. 20200241878 A1 [hereinafter Chandak]. 
Regarding Claim 4, Claim 11 and Claim 18, Barbieri in view of Krishnamurthy in further view of Hu teach The system of claim 3,…, The method of claim 10,…. and The computer storage device of claim 17,…
Barbieri teaches
wherein the plurality of operations further comprises:  …based on the first state representation, the determined optimal candidate, and the second state representation
Barbieri in view of Hu teach machine learning representation and the feature is expounded upon by the teaching of Chandak:
…generating a transition … (Chandak Par. 57-“ To break down the state-based digital action proposal policy 210 into its separate components—the state-based latent representation generation policy 204 and the latent representation decoder 208—the digital action proposal system 106 accepts that, for any consecutive states, s and s′, there exists a latent representation e (e.g., the latent representation 206) that can be used to infer the digital action a, which could have resulted in this transition by interaction with the corresponding environment. In particular, the digital action proposal system 106 accepts that, for an MDPM, there exists a latent representation Et such that the probability of the digital action: At=a, is conditionally independent of states: St and St+1=s′, given Et=e. This can be expressed as:  P(a|s, s′)=∫e P(a, e|s, s′)de=∫ e P(a|e)P(e|s, s′)de   (2)”;”);
and storing the transition in a replay buffer comprising a plurality of previously determined transitions, wherein the plurality of previously determined transitions are to be used in further training the machine-learning model (Chandak- Par. 93-94 “The digital action proposal system 106 then adds the observed transition to a memory buffer so that it can be used for self-supervision later. The set of lines 504 illustrate the process for self-supervision. In particular, the digital action proposal system 106 samples a batch of transitions from the memory buffer n and uses the sampled batch to estimate the probability of the digital action associated with those transitions. The digital action proposal system 106 then utilizes the ground truth action to update the parameters of the latent representation generator and the latent representation decoder by minimizing the loss.”);
Barbieri, Hu and Chandak are directed to data modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the modeling of Barbieri in view of Hu, as taught by Chandak, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Barbieri in view of Hu with the motivation of accurately modeling long-term decision-making in high-dimensional action spaces utilizing reinforcement learning models (Chandak Par. 6).

Regarding Claim 5, Claim 12 and Claim 19, Barbieri in view of Krishnamurthy in further view of Hu in further view of Chandak teach The system of claim 4,…, The method of claim 10,…. and The computer storage device of claim 17,…
Barbieri in view of Krishnamurthy in further view of Hu fail to teach the following feature taught by the teaching of Chandak:
wherein the plurality of operations further comprises: sampling a predetermined number of the previously determined transitions; (Chandak Par. 94-“ The set of lines 504 illustrate the process for self-supervision. In particular, the digital action proposal system 106 samples a batch of transitions from the memory buffer n and uses the sampled batch to estimate the probability of the digital action associated with those transitions. The digital action proposal system 106 then utilizes the ground truth action to update the parameters of the latent representation generator and the latent representation decoder by minimizing the loss. The digital action proposal system 106 minimizes the loss until the improvement becomes unnoticeable (e.g., the improvement falls below some improvement threshold). The inner loop represented by the set of lines 504 keeps the update sequence for action representations faster to allow for quick convergence. In one or more embodiments, the digital action proposal system 106 collects random trajectories in the beginning and performs self-supervision only once.”);
and training the machine-learning model based on the sampled previously determined transitions (Chandak- Par. 95-96 “Thus, the digital action proposal system 106 can train a supervised machine learning model comprising a latent representation decoder to generate proposed digital actions. The algorithms and acts described with reference to FIGS. 4A and/or 5 can comprise the corresponding structure for performing a step for training a supervised machine learning model comprising a latent representation decoder to generate proposed digital actions. Additionally, the digital action proposal system 106 can train a state-based latent representation generation policy to generate latent representations from input states. The algorithms and acts described with reference to FIGS. 4B and/or 5 can comprise the corresponding structure for performing a step for training a state-based latent representation generation policy, utilizing a latent representation policy gradient model, to generate latent representations from input states.);
Barbieri, Krishnamurthy, Hu and Chandak are directed to data modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the modeling of Barbieri in view of Krishnamurthy in further view of Hu, as taught by Chandak, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Barbieri in view of Krishnamurthy in further view of Hu with the motivation of accurately modeling long-term decision-making in high-dimensional action spaces utilizing reinforcement learning models (Chandak Par. 6).
Regarding Claim 7 and Claim 14, Barbieri in view of Krishnamurthy in further view of Hu teach The system of claim 1,… and The method of claim 8,…. 
Barbieri in view of Krishnamurthy in further view of Hu fail to teach the following feature taught by the teaching of Chandak:
wherein the machine-learning model is based on a deep Q-learning algorithm. (Chandak Par. 39-“ As used herein, a “machine learning model” refers to a computer representation that can be tuned (e.g., trained) based on inputs to approximate unknown functions. In particular, the term “machine-learning model” can include a model that utilizes algorithms to learn from, and make predictions on, known data by analyzing the known data to learn to generate outputs that reflect patterns and attributes of the known data. For instance, a machine-learning model can include, but is not limited to, a differentiable function approximator, a neural network (e.g., a convolutional neural network or deep learning model), a decision tree (e.g., a gradient boosted decision tree), association rule learning, inductive logic programming, support vector learning, Bayesian network, regression-based model, principal component analysis, or a combination thereof.”; Par. 56-“ For a given , the digital action proposal system 106 operates to utilize a state-based digital action proposal policy .pi.(s, a):=.times..fwdarw.[0,1], which results in maximum expected sum of discounted future rewards. For the state-based digital action proposal policy .pi., the state action value function is represented as Q(s, a)=[.SIGMA..sub.t=0.sup..infin..gamma..sup.tr.sub.t|s, a, .pi., ].”);
Barbieri, Krishnamurthy, Hu and Chandak are directed to data modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the modeling of Barbieri in view of Krishnamurthy in further view of Hu, as taught by Chandak, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Barbieri in view of Krishnamurthy in further view of Hu with the motivation of accurately modeling long-term decision-making in high-dimensional action spaces utilizing reinforcement learning models (Chandak Par. 6).
Claims 2, 9 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al., US Publication No. 20160026918 A1 [hereinafter Barbieri], in view of Krishnamurthy et al., US Publication No. 20190114687 A1 [hereinafter Krishnamurthy], in further view of Hu et al., US Publication No. 20180115603 A1 [hereinafter Hu] and in further view of Siswanto et al., Simple Vector Representations of E-Commerce Products, Date of Conference: 15-17 Nov. 2018, IEEE [hereinafter Siswanto. 
Regarding Claim 2, Claim 9 and Claim 16, Barbieri in view of Krishnamurthy in further view of Hu teach The system of claim 1,…, The method of claim 8,… and The computer storage device of claim 15,…
Barberi teaches profile interactions and the feature is expounded upon by Krishnamurthy:
embeddings for each interaction of the plurality of interactions, … the embedding corresponding with the member profile(Krishnamurthy Abstract-“ A digital medium environment is described to facilitate recommendations based on vectors generated using feature word embeddings. A recommendation system receives data that describes at least one attribute for a user profile, at least one item, and an interaction between the user profile and the at least one item. The recommendation system associates each user profile attribute, each item, and each interaction between a user profile and an item as a word, using natural language processing, and combines the words into sentences. The sentences are input to a word embedding model to determine feature vector representations describing relationships between the user profile attributes, items, and explicit and implicit interactions. From the feature vector representations, the recommendation system ascertains a similarity between different features. Thus, the recommendation system can provide customized recommendations based on implicit interactions, even for a user profile that is not associated with any historical interaction data.; Par. 6 Each sentence generated by the recommendation system is subsequently input into a word embedding model to determine feature vector representations describing similarities between the user profile attributes, items, explicit interactions, and implicit interactions described in the received data. In some implementations, the word embedding model utilizes an objective function that includes data fields designed to account for implicit interactions between items and user profiles. Thus, the recommendation system generates feature vector representations that include information describing user profiles, items, and interactions in a common framework. From the feature vector representations, the recommendation system can ascertain a similarity between different features. For instance, the recommendation system can ascertain a similarity between a user profile attribute and an item based on their respective feature vector representations. In some implementations, feature similarity is determined based on a dot product of respective feature vectors.“”) 
Barbieri and Krishnamurthy are directed to recommender systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the ranking of Barbieri, as taught by Krishnamurthy, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Barbieri with the motivation of providing customized recommendations based on implicit interactions (Krishnamurthy Abstract).

wherein the state representation is derived with the state representation module by applying an averaging function to a result of a weighted average pooling function applied to the embeddings …, before calculating the cross product of a result of the averaging function and the embedding … (Siswanto Introduction-“ For the third problem of learning from noisily labeled data, there has been a lot of existing methods devoted to it. However, most of them are concentrated on the scenario of classification tasks, where each sample is given a discrete label value. It is significantly challenging to combine the techniques of learning from imperfectly labeled data with those of learning to rank and to develop an overall scheme. Inspired by [9] which studies multi-label classification from imperfectly tagged data, we propose a self-reinforcement scheme that assigns a weight to each training sample and adjusts it iteratively to reinforce the confidence of the good data points as well as to reduce the influence of the corrupted ones. The model is driven towards those more reliable data by alternating between learning a model and extracting the information of the noisily labeled data from the learned model to differentiate the data points in the role of learning.”; Note that the weights {ui}ni=1 change at each outer iteration. This indicates that it suffices to maintain an n-dimensional vector ∂δFφ(xi,y∗i,yi)∂alpha for each constraint batch (y1,…,yn)∈ACS and each training sample. Thus, the memory complexity of the SBLR-S algorithm is O(|ACS|n2), while its model complexity (complexity of the learned parameters) is simply O(n). For the time complexity, notice that the Gram matrix XTX could be computed and stored before the iteration starts. As a result, we do not need to compute the matrix-vector product in Eq. (20), but to get it from XTX according to the indices of the query and its retrieved samples. In one iteration of the gradient descent loop and for each constraint batch of ACS, we only need to compute an n-dimensional Hadamard product for each query xi and each of its retrieved samples. Therefore, we obtain the time complexity of one inner iteration of SBLR-S as O(|ACS|lyn2), where ly is the average length of the ranking lists y∗i.; Sec III & Related Text).
Barbieri, Krishnamurthy, Hu are directed to recommender systems. Pi improves upon the analysis of the systems.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the data analysis of Barbieri in view of Krishnamurthy in further view of Hu, as taught by Pi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Barbieri in view of Krishnamurthy in further view of Hu with the motivation of learning to rank for many data mining applications to determine the relevance relationships among data points (Pi Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Simple Vector Representations of E-Commerce Products, Date of Conference: 15-17 Nov. 2018, IEEE to Siswanto et al. – Abstract - Product similarity is a fundamental function in many aspects of e-commerce. To calculate the similarity, first, we need to build a representation that draws similar products closer in a vector space, i.e. embedding. In our experiments, we create product embeddings of n-dimension using unstructured texts like product names as the dataset. After constructing the word embeddings, using Word2Vec, we combine the vectors with two different methods: 1) unweighted average and 2) weighted average with noise removal. For evaluation, we use two different tasks, which are calculating product similarity and integrating the embedding as a feature for product category prediction.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624